  Case 5:20-cv-00113-LGW-BWC Document 16 Filed 10/29/20 Page 1 of 1


                                                                                             FILED
                                                                                  John E. Triplett, Acting Clerk
                     IN THE UNITED STATES DISTRICT COURT                           United States District Court

                    FOR THE SOUTHERN DISTRICT OF GEORGIA                       By casbell at 2:27 pm, Oct 29, 2020

                              WAYCROSS DIVISION


 JOSEPHINE BURKE,

               Plaintiff,                                CIVIL ACTION NO.: 5:20-cv-113

        v.

 WALMART INC.,

               Defendant.


                                          ORDER

       This matter comes before the Court on the parties’ Joint Motion to Add Party, Dismiss

Party, and to Recast the Caption of the Complaint. Doc. 14. The parties ask for an order under

Federal Rule of Civil Procedure 21 to add WAL-MART STORES EAST, LP as a party, dismiss

WALMART Inc. without prejudice, and recast the caption of the Complaint to reflect these

changes. After careful consideration, the Court GRANTS the parties’ request. I DIRECT the

Clerk of Court to terminate WALMART INC. as a named Defendant from the docket and record

of this case and to add WAL-MART STORES EAST, LP as a Defendant. Further, I ORDER

WAL-MART STORES EAST, LP to be substituted every place WALMART INC. is named in

any pleadings as if WALMART INC. had never been named.

       SO ORDERED, this 29th day of October, 2020.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
